                                                                                                                    U.S. DISTRICT COURT
                                                                                                                  DISTRICT OF NEW HAMPSHIRE
 AO 245B         Judgment in a Criminal Case
NHDC 2/18        Sheet 1                                                                                                         08 2IIM

                                               United States District Court                                                   FILED
                                                               District ofNew Hampshire

                UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                     V.


                           Trevor Palladino                                         Case Number; 18-cr-121-01-PB

                                                                                    USM Number: 16084-049

                                                                                     Jonathan R. Saxe, Esq.
                                                                                    Defendant's Attorney
THE DEFENDANT:

 Ej^pleaded guilty to count(s)          1 of the Information
 □ pleaded nolo contendere to count(s)
       which was accepted by the court.
 □was found guilty on count(s)
   after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                     Nature of Offense                                                       Offense Ended               Count

                                      pAeooccinn nf HhilH Pnmnnranhv                                        < 1


MmmU




                                 Ltenced as provided in pages 1 tnrouj                     of this judgment. The sentence is miposed pursuant to
the Sentencing Reform Act of 1984.

 □ The defendant has been found not guilty on count(s)
 □ Count(s)                                                □ is      □ are dismissed on the motion of the United States.

□ Count(s)

             It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                             2/8/2019

                                                                                         ition of J




                                                                            Signatve of Judge

                                                                            Paul J. Barbadoro U.S. District Judge
                                                                            Name and Title of Judge




                                                                            Date
AO 245B              Judgment in Criminal Case
NHDC 2/18            Sheet 2 — Imprisonment
                                                                                                     Judgment — Page        of

DEFENDANT: Trevor Palladino
CASENUMBER: 18-cr-121-01-PB


                                                            IMPRISONMENT

           The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total term of:
 48 months.




          The court makes the following recommendations to the Bureau ofPrisons:

 The court recommends the defendant be incarcerated at Fort Devens or as close as possible to family.




      □ The defendant is remanded to the custody of the United States Marshal.

      □   The defendant shall surrender to the United States Marshal for this district:

          □ at                                   □ a.m.        □ p.m.       on
          □ as notified by the United States Marshal.

      ^ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        ^ before 2 p.m. on 2/25/2019
           □ as notified by the United States Marshal.

           □ as notified by the Probation or Pretrial Services Office.


                                                                 RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                         to


 at                                                   with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL




                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B             Judgment in a Criminal Case
NHDC 2/18           Sheet 3 — Supervised Release
                                                                                                         Judgment—^Page          of

DEFENDANT: Trevor Palladino
CASENUMBER: 18-cr-121-01-PB
                                                            SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 5 years.




                                                                MANDATORY CONDITIONS

  1.      You must not commit another federal, state or local crime.
  2.      You must not unlawfully possess a controlled substance.
  3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
          imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                        □      The above drug testing condition is suspended, based on the court's determination that you pose
                               a low risk of fiiture substance abuse. (Check, if applicable.)
  4 Q You must make restitution in accordance with 18 U.S.C. §§ 3363 and 3663A or any other statute authorizing a sentence of
              restitution. (Check, if applicable.)

  5. a" You must cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)
  6. ^ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
               directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
               are a student, or were convicted of a qualifying offense. (Check, if applicable.)
   7. n You must participate in an approved program for domestic violence. (Check, ifapplicable.)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
AO 245B     Judgment in a Criminal Case
NHDC 2/18   Sheet 3A — Supervised Release
                                                                                                       Judgment—^Page            of

DEFENDANT: Trevor Palladino
CASE NUMBER: 18-cr-121-01-PB


                                     STANDARD CONDITIONS OF SUPERVISION


As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.

       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware ofa change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own,possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission ofthe court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the ri^ and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions ofthe probation officer related to the conditions ofsupervision.

U.S.Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis judgment
containing these conditions. I understand additional information regarding these conditions is available at the www.uscourts.gov.


Defendant's Signature.                                                                                Date
AO 245B     Judgment in a Criminal Case
NHDC 2/18   Sheet 3D — Supervised Release
                                                                                               Judgment—^Page          of

DEFENDANT: Trevor Palladino
CASE NUMBER: 18-cr-121-01-PB

                                      SPECIAL CONDITIONS OF SUPERVISION

1. You must not communicate, or otherwise interact, with the victim, either directly or through someone else.

2. You must participate in a cognitive-behavioral treatment program and follow the rules and regulations of that program.
The probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).
Such programs may include group sessions led by a counselor or participation in a program administered by the probation
office. You must pay the costs of the program.

3. You may not accept employment or participate in voluntary activities involving children under the age of 18.
4. The defendant shall neither possess nor have under his control any material depicting sexually explicit conduct as that
term is defined in 18 U.S.C. 2256(2)involving adults or children. This includes but is not limited to any matter obtained
through access to any computer or any material linked to computer access devices.

5. You must allow the probation officer to install computer monitoring software on any computer(as defined in 18 U.S.C.§
1030(e)(1)) you use.

6. The defendant shall consent to and cooperate with unannounced examinations of any computer owned or controlled by
the defendant, which may result in retrieval and copying of all data from the computer(s)and any intemal or extemal
peripherals, and may involve removal of such equipment for the purpose of conducting a more thorough inspection.
7. You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you
are in compliance with the requirements of your supervision or treatment program. The defendant has the right to refuse to
answer a specific question during the polygraph examination or in any other interview on the grounds that it's incriminating,
and the probation officer may not compel(e.g. through threat of revocation) the defendant to answer the question.
8. You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

9. The defendant shall provide the probation officer with access to any requested financial information. The probation office
may share financial information with the U.S. Attorney's Office.

10. If the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the Schedule of
Payments sheet of this judgment. You must also notify the court of any changes in economic circumstances that might
affect the ability to pay this financial penalty.

11. You must apply all monies received from income tax refunds, lottery winnings,judgments, and/or any other anticipated
or unexpected financial gains to the outstanding court-ordered financial obligation.
AO 245B        Judgment in a Criminal Case
NHDC 2/18      Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page           of

DEFENDANT; Trevor Palladino
CASE NUMBER: 18-cr-121-01-PB
                                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                       TVTA Assessment'              Fine                             Restitution
TOTALS            $ 100.00                         $                            $ 0.00                             $ 3,000.00


 □   The determination of restitution is deferred until                 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.


 Bjf The defendant must make restitution (includiag commxmity restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                                                        Total Loss**          Restitution Ordered       Priority or Percentage




                                                   ^*1




 TOTALS                                                        0.00                           3,000.00



 □    Restitution amount ordered pursuant to plea agreement $

 □    The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in fiill before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

            the interest requirement is waived for the        □ fine ^ restitution.
       □ the interest requirement for the          □    fme     □ restitution is modified as follows:


 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113 A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B              Judgment in a Criminal Case
NHDC 2/18            Sheet 6 — Schedule ofPayments
                                                                                                              Judgment—Page               of

DEFENDANT: Trevor Palladino
CASE NUMBER: 18-cr-121 -01-PB


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A ^ Lump sum payment of$ 100.00                                 due immediately, balance due
            □    not later than                                      ,or
            ^ in accordance            □ C,      □ D,           □      E, or    ^ F below; or
B    □ Payment to begin immediately (may be combined with                      DC,       □ D, or       □ F below); or
C    □      Payment in equal                     (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                     (e.g., 30 or 60 days) after the date of this judgment; or

D    □      Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E    □      Payment during the term of supervised release will commence within                             (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
     gf Special instructions regarding the payment of criminal monetary penalties:
             Payments toward the criminal monetary penalties are ordered to begin immediately. Within thirty days of the
             commencement of supervision, payments shall be made in equal monthly installments of $50 during the period of
             supervision, and thereafter. Upon commencement of supervision, the probation officer shall review the defendant's
             financial circumstances and, if necessary, recommend a revised payment schedule on any outstanding balance for
             approval by the Court.




Personal checks are not accepted.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
□    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




 □    The defendant shall pay the cost of prosecution.

 □    The defendant shall pay the following court cost(s):

 □    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following^order: (1) assessment, (2) restitution principal, (3) restitution interestj (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penmties, and (9) costs, mcludmg cost of prosecution and court costs.
